IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                    March 3, 2009 Session

                 STATE OF TENNESSEE v. JEFFREY D. ALLEN

                  Direct Appeal from the Circuit Court for Crockett County
                            No. 3704    Clayburn Peeples, Judge



                  No. W2008-01348-CCA-R3-CD - Filed August 17, 2009



CAMILLE R. MCMULLEN , J., dissenting.


         I respectfully dissent from the conclusion of the majority that upholds the determination of
the trial court that the defendant’s May 11, 2005, statement was admissible. While I recognize the
difficulty of securing an attorney qualified to represent the defendant in this first degree felony
murder case, I believe that the nearly two-month gap between his arrest and his confession to the
offenses compels our concluding that the confession was inadmissible.

       As to the other issues raised by the defendant on appeal, I concur with the majority opinion.



                                              _________________________________________
                                              CAMILLE R. McMULLEN, JUDGE




                                                 1